Title: From Alexander Hamilton to Ebenezer Stevens, 26 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New york October 26th 1799
          
          I learn with much regret that the vessel which was carrying the necessary boards to Scotch plains has been burnt in the Raritan. The season is far advanced, and I have to request that you will make every exertion in order to the replacing of the boards which have been unfortunately destroyed.
          I am also informed that the tools necessary for hutting have not reached the place of winter Quarters. You will be pleased to have these forwarded without delay, as it is of importance to put the troops immediately under cover. I rely upon your attention to the subject—
          With great consideration I am, sir yr. obt sert
          
            A Hamilton
          
        